DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.
Response to Amendment
Claims 1-3, 7, 8, 10-30, 32, and 33 remain pending in the application.  Claims 4-6 and 31 were previously canceled.  Applicant’s amendments have overcome each and every rejection previously set forth in the Final Office Action dated 30 November 2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-3, 8, 10-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 5,727,634) in view of Hiroshi (JP 2013-41604A).
Regarding claim 1, Ishida discloses a wall-mountable spray head unit (fig. 1) comprising, 
a rotatable spray head assembly (150) which comprises, 
a spray manifold (the assembly of 151-2/151b/153/155/156/157, see fig. 2) rotatable about a first axis (figs. 2, 3), and 
a spray nozzle (152) supported by the spray manifold (figs. 2, 7) and orientated to deliver fire-suppressant material radially in a plane defined by the first axis and a second axis which is perpendicular to the first axis (fig. 21 – interpreted to be the plane of the figure); 
at least one thermal sensor (101) aligned with the nozzle (fig. 1 - element 101 is aligned with the nozzle on the vertical axis), aligned with the plane (col. 6, ln. 1-4) and configured to sense in the plane (col. 6, ln. 45-47); and wherein
the spray manifold comprises a face (interpreted to be the side of 157 in which 151b is arranged) that is rotatable about the first axis (fig. 2) and wherein the spray nozzle is set in the face (figs. 5-6); and,
an inlet port (fig. 1 - unlabeled, interpreted to be the inlet of the pipe just downstream of the elbow and the valve) in fluid communication with the nozzle (fig. 1), wherein the inlet port is offset in a direction into a wall with respect to the first axis (fig. 1 - the inlet port is disposed to the right of the first axis).  
Ishida further discloses that the at least one thermal sensor is configured to move (col. 4, ln. 59-61) in order to scan an area to detect infrared rays emitted from the flames of a fire (col. 4, ln. 62-63); however, Ishida does not disclose that the at least one thermal sensor is supported by the spray manifold and moves with the nozzle and is set in the face.  

a spray manifold (30) rotatable about a first axis (ln. 421-426; fig. 3 - axis “Z”), and 
a spray nozzle (32) supported by the spray manifold (fig. 3) and orientated to deliver fire-suppressant material (ln. 383-384) radially in a plane defined by the first axis and a second axis which is perpendicular to the first axis (fig. 3 – interpreted to be the plane defined by the vertical axis and an axis extending orthogonal to and radially from the vertical axis to the nozzle); and, 
at least one sensor (31) supported by the spray manifold (fig. 3), aligned with the nozzle (ln. 368-371; fig. 3), aligned with the plane (ln. 368-371; fig. 3) and configured to move with the nozzle and sense in the plane (ln. 368-371; fig. 3),
wherein the spray manifold comprises a face that is rotatable about the first axis and wherein the spray nozzle and the at least one thermal sensor are set in the face (fig. 3).    
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall-mountable spray head unit of Ishida to support the at least one thermal sensor by the spray manifold such that it moves with the nozzle and to set the thermal sensor in the face, as taught by Hiroshi.  Such a modification was known to cause the thermal sensor and the nozzle to move in unison such that the directions in which they point are coincident (Hiroshi, ln. 368-371), which ensures that the nozzle will be directed toward a fire sensed by the thermal sensor.  
Regarding claims 2, 3, 8, and 10-24, Ishida in view of Hiroshi discloses the wall-mountable spray head unit described regarding claim 1; and Ishida further discloses wherein,
the first axis is a vertical axis (fig. 2) and the plane is a substantially vertical plane (fig. 21), regarding claim 2.
the spray manifold is only rotatable about the first axis (fig. 2), regarding claim 3.
the thermal sensor comprises an infrared camera (col. 4, In. 62-63), regarding claim 8.
the spray nozzle and the thermal sensor are offset in a direction parallel to the first axis (figs. 1, 2 – the spray nozzle and the thermal sensor are disposed on vertical axes that are not coaxial with the first axis; therefore, they are "offset in a direction parallel to the first axis”), regarding claim 10.
the spray head unit further comprises an actuator (153/154/155) configured to cause rotation of the spray manifold about the first axis (col. 5, ln. 51-58), regarding claim 11; and wherein the actuator is a servo motor (col. 5, ln. 51-58 - interpreted to be a “servo motor” since it is a motor that controls the position of the spray manifold), regarding claim 12.  
the spray head unit further comprises two or more nozzles (fig. 17), regarding claim 13.  
the spray head unit further comprises an enclosure (100) with an aperture (fig. 1), wherein the rotatable spray head assembly is housed in the enclosure (figs. 1, 5), regarding claim 14; and further comprising,
first and second end plates (fig. 5 – unlabeled, interpreted to be the right and left sides); and tubing (151a) interposed between the first and second end plate (fig. 1 – tubing, 151a, will be disposed in the enclosure, 100, and, therefore, between the first and second end plates), regarding claim 15; and,
a mounting box (figs. 1, 5) and a faceplate (157), regarding claim 16; and,
wherein the rotatable spray head assembly is arranged such that, in a parked position, the nozzle and thermal sensor are not visible through the aperture from outside the unit (col. 6, ln. 9-12; fig. 5 – since the thermal sensor of Ishida in view of Hiroshi is mounted to the nozzle, it will also be hidden), regarding claim 17.
wherein the rotatable spray head assembly is arranged such that, in an operating position, the nozzle and thermal sensor are visible through the aperture (col. 6, ln. 15-19; fig. 1, 7 - since the thermal sensor of Ishida in view of Hiroshi is mounted to the nozzle, it will also be visible), regarding claim 18.
the rotatable spray head assembly comprises a valve (204), wherein the rotatable spray head assembly is arranged such that, in a parked position, the valve is closed (fig. 11 – water flow is stopped unless the spray head assembly is in an operative position), regarding claim 19. 
the spray head unit further comprises a control unit (201) operatively connected to the at least one thermal sensor and configured to control rotation of the rotatable spray head assembly (fig. 8), regarding claim 20.   
the rotatable spray head assembly is configured to sweep through an angular range around the first axis of at least 120° (col. 4, ln. 66—col. 5, ln. 1; col. 6, ln. 57-61 – inherent, since the spray head assembly can be aligned to point in the direction of the sensor, and the sensor can rotate 190°), regarding claim 21.  
the spray head unit is configured to deliver the fire-suppressant material in arc in the plane of at least 2x25° (fig. 15), regarding claim 22.  
the spray head unit is configured to deliver a mist of the fire-suppressant material (figs. 17, 18 – inherent, since the fire-suppressant is force through a plurality of small orifices, a mist will be formed), regarding claim 23. 
the fire-suppressant material is water (col. 5, ln. 46), regarding claim 24.   
Regarding claims 25 and 26, Ishida in view of Hiroshi discloses a fire suppression system comprising at least one wall-mountable spray head unit described regarding claim 1, which is wall-mounted (fig. 15, 21); at least one pressure generator (10) for supplying fire suppressant material to the at least one wall-mountable spray head unit under pressure (col. 5, ln. 46); and at least one activation device (201) which, in response to an activation signal, causes fire suppressant material to spray out from the spray head of the at least one wall-mountable spray head unit (fig. 11), regarding claim 25; and further wherein, the fire suppression system is controllable from a remote location (col. 4, ln. 53-54), regarding claim 26.  
claims 27-30, 32, and 33, Ishida in view of Hiroshi discloses a method of operating the spray head unit described regarding claim 1 comprising rotating the spray head assembly about the first axis (fig. 11 – step “S4”), monitoring signals from the at least one thermal sensor (fig. 11 – step “S1”), processing the signals so as to identify an angle of rotation (fig. 11 – step “S5”); and causing the spray head assembly to stop rotating at the angle of rotation (fig. 11 – step “S6”), regarding claim 27; and further,
comprising sending a signal for causing a pump and or valves to be operated (fig. 11 – step “S8”), regarding claim 28.  
wherein rotating the spray head assembly comprises sweeping the spray head back and forth at least once (col. 7, ln. 13-16; fig. 11 – the spray head assembly will be rotated to the direction of the fire, and after the fire is extinguished, it will be rotated back into the “parked” position), regarding claim 29.  
comprising starting to deliver the fire-suppressant material after the spray head assembly has stopped rotating at the angle of rotation (fig. 11), regarding claim 30. 
a non-transitory computer readable medium, which stores or carries a computer program that, when executed by at least one processor, causes the at least one processor to perform the method described regarding claim 27 (col. 6, ln. 28-31), regarding claim 32.   
a hardware processor configured to perform a method according to claim 27 (col. 6, ln. 28-31), regarding claim 33.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Hiroshi and further in view of Munro (US 2012/0018179).
Ishida in view of Hiroshi discloses the wall-mountable spray head unit described regarding claim 1.  Ishida in view of Hiroshi does not disclose that the thermal sensor comprises an infrared thermometer.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spray head unit of Ishida in view of Hiroshi to include an infrared thermometer, as taught by Munro, in lieu of the infrared sensor since an infrared thermometer was a known equivalent sensor for detecting the presence of a fire.  
Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Ishida does not disclose “a spray manifold” because a manifold must consist of “many diverse elements” and the L-shaped pipe of Ishida comprises only a horizontal portion and a vertical portion of pipe.  
Applicant further argues that Ishida does not disclose “an inlet port through which the fire suppressant material enters the wall-mountable spray head unit, wherein the inlet port is…offset in a direction into a wall with respect to the first axis”.  
In response to both arguments, it is noted that these arguments are moot in view of the interpretation of Ishida to disclose the spray manifold and the inlet port set forth in the current rejection of claim 1 above.    
Regarding the combination of Ishida and Hiroshi, Applicant argues that this rejection is improper because one of ordinary skill would have no motivation to make the suggested modification.  In particular, Applicant notes that Ishida already discloses a means for ensuring that the nozzle will be directed toward a fire sensed by the thermal sensor (p. 16, ln. 12-13); that Ishida further teaches 
In response, it is noted that the proposed modification would be advantageous since it would eliminate the need for the additional structures required to move the thermal sensor and to ensure that the nozzle is aligned with the thermal sensor.  By supporting the thermal sensor on the spray manifold, alignment would never be an issue and a single actuating structure can be used to rotate both.  While it is true that such an arrangement would result in the nozzle being exposed, such a trade-off would be obvious and acceptable to one having ordinary skill in order to gain the advantages just discussed, which would be expected to be more reliable in operation and economical to produce albeit while sacrificing some aesthetics.  Finally, one of ordinary skill would find it straightforward to modify the housing in order to not obscure the line of sight of the thermal sensor.  Therefore, the obviousness rejection of claim 1 over the combination of Ishida in view of Hiroshi is maintained.   
Also regarding Ishida in view of Hiroshi, Applicant argues that neither Ishida, nor Hiroshi provides any direction as to how the thermal sensor could be provided on the spray manifold.  
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752